DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/05/2022.
Applicant’s amendments filed 07/05/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 5, and 17; and cancelation of claims 3 and 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 2, and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “a second dopant concentration, greater than the first dopant concentration” (lines 10-11) and “the first breakdown voltage being at least 15 V and less than 20 V, and the second breakdown voltage being in a range of 30 V to 35 V” (lines 15-16), and it is unclear which particular embodiment applicant is referring to because the specification (e.g., paragraph [0021]) recites “the concentration one P-type layer have exhibit a maximum dopant concentration of 2E19/cm3 and may exhibit a relatively deeper junction depth, generating a relatively higher breakdown voltage, while the other P-type layer may exhibit a maximum dopant concentration of 8E19/cm3 and may exhibit a relatively shallower junction depth, generating a relatively lower breakdown voltage.”
Thus, according to the specification, a relatively higher breakdown voltage is generated with dopant concentration that is lower than that for a relatively lower breakdown voltage. However, claim 1 requires a relatively higher breakdown voltage (e.g., the second breakdown voltage being in a range of 30 V to 35 V) in the second surface region having “a second dopant concentration, greater than the first dopant concentration” for a relatively lower breakdown voltage (e.g., the first breakdown voltage being at least 15 V and less than 20 V).
Further, the dependent claim 5 recites “the first dopant concentration comprising 8E19/cm3, and the second dopant concentration comprising 2E19/cm3” so that “the first dopant concentration” is greater than the second dopant concentration. However, claim 5 is in contradiction to claim 1 that requires “a second dopant concentration, greater than the first dopant concentration”.
It appears from the specification that claim 1 refers to different independent embodiments: specifically, one device having different breakdown voltages generated with a first dopant concentration and a second dopant concentration, greater than the first dopant concentration; and another device with the first dopant concentration in a range suitable to generate a breakdown voltage of approximately 15 V-20 V and the second dopant concentration in a suitable concentration range to generate a breakdown voltage of approximately 30 V-35 V, wherein the first dopant concentration has a maximum dopant concentration of 8E19/cm3 that is greater than a maximum dopant concentration of 2E19/cm3 of the second dopant concentration (that is consistent with dependent claim 5).
Claim 5 recites limitations “the first dopant concentration comprising 8E19/cm3, and the second dopant concentration comprising 2E19/cm3” that is in contradiction to claim 1 that requires “a second dopant concentration, greater than the first dopant concentration”. Thus, it is unclear which specific embodiment applicant is referring to (as discussed above).
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites “the first dopant concentration comprising 8E19/cm3, and the second dopant concentration comprising 2E19/cm3” so that “the first dopant concentration” is greater than the second dopant concentration. However, claim 1 requires “a second dopant concentration, greater than the first dopant concentration”. Thus, claim 5 fails to include all the limitations of the claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0293591 to Bentley et al. (cited in IDS of 05/04/2021, hereinafter Bentley) in view of Wei et al. (US 2014/0284659, hereinafter Wei).
With respect to Claim 1, Bentley discloses an asymmetric transient voltage suppression (TVS) device (e.g., an asymmetric TVS device with different breakdown voltages in different directions) (Bentley, Figs. 1A-1B, 3A-3C, ¶0002, ¶0028-¶0035, ¶0040-¶0046), comprising:
       a semiconductor substrate (e.g., 112) (Bentley, Fig. 1A, ¶0028), the semiconductor substrate (112) comprising an inner region (e.g., the body region 102), the inner region (102) having a first polarity (e.g., N-type);
       a first surface region (e.g., P+ -type region 104) (Bentley, Fig. 1A, ¶0029), disposed on a first surface (e.g., a top surface 120) of the semiconductor substrate (112), the first surface region (104) comprising a second polarity (e.g., P-type), opposite the first polarity (N-type); and
       a second surface region (e.g., P+ -type region 106) (Bentley, Fig. 1A, ¶0029), comprising the second polarity, and disposed on a second surface (e.g., a bottom surface 122) of the semiconductor substrate (112), opposite the first surface,
       wherein the first surface region (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions) (Bentley, Fig. 1A, ¶0040) comprises a first dopant concentration (e.g., corresponding to Fig. 3A, wherein the dopant concentration decreases to the dopant level 302 corresponding to the PN junction to have higher breakdown voltage of about 430 V or 250V) (Bentley, Figs. 1A, 3A, ¶0042, ¶0045-¶0046), and wherein the second surface region (e.g., 106) comprises a second dopant concentration (e.g., corresponding to Fig. 3C, wherein the dopant concentration decreases to the dopant level that is higher than that in Fig. 3A to have lower breakdown voltage of about 20 V or 25V) (Bentley, Figs. 1A, 3C, ¶0040, ¶0045-¶0046), greater than the first dopant concentration, wherein the inner region (102) and first surface region (104) comprise a first TVS diode (e.g., the asymmetric TVS is designed to operate with a breakdown voltage of 20V and 250V or 25V/430V) (Bentley, Figs. 1A-1B, 3A-3C, ¶0040, ¶0045-¶0046), having a first breakdown voltage (e.g., 250V or 430V), and wherein the inner region (102) and the second surface region  (106) comprise a second TVS diode of opposite polarity to the first TVS diode, and having a second breakdown voltage (e.g., 20V or 25V), different from the first breakdown voltage.
Further, Bentley does not specifically disclose that the first breakdown voltage being at least 15 V and less than 20 V, and the second breakdown voltage being in a range of 30 V to 35 V.
However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling dopant profiles of the first and second surface regions (104 and 106) to have different dopant concentrations at P/N junction (124) and P/N junction (126).
Further, Wei teaches forming an asymmetric TVS device (Wei, Fig. 7, ¶0023, ¶0027-¶0029, ¶0031-¶0037) comprising the first doped surface region (e.g., 502) having a fist doping type that is disposed at the top surface of the wafer, the second doped surface region (e.g., 508) having the first doping type that is disposed at the bottom surface of the wafer, and a body region (e.g., 510/520/530) having a second doping type, wherein the avalanche voltage in each direction is controlled by the doping concentrations to have the breakdown voltages to be different for positive and negative polarities of applied voltages (Wei, Fig. 7, ¶0023). Also, Wei teaches that it is advantageous (Wei, Fig. 7, ¶0027) to form cascading multiple low voltage devices instead of a single high voltage TVS device to limit the energy within a single junction to prevent excessive temperature, and because of better control of the fold-back characteristics found to be optimal in the range of 25-35 V (Wei, Fig. 7, ¶0027-¶0029).
Thus, a person of ordinary skill in the art would recognize that by replacing the higher voltage TVS diode of Bentley with multiple low voltage devices of Wei in a range between 25 V and 35 V, the resulting asymmetric TVS device of Bentley/Wei would have a lower voltage TVS diode with lower breakdown voltages (e.g., in a range of 20 V to 25 V, as taught by Bentley) on one surface of the semiconductor substrate and a higher voltage TVS diode with higher breakdown voltages (e.g., in a range of 25 to 35 V, as taught by Wei) on an opposite surface of the semiconductor substrate.
The claimed range (e.g., at least 15 V and less than 20 V) of the first breakdown voltage overlaps the range of Bentley (e.g., in a range of 20 V to 25 V, as taught by Bentley), and the claimed range (e.g., in a range of 30 V to 35 V) of the second breakdown voltage overlaps (or lie inside) the range of Wei (e.g., a range between 25 V and 35 V, as taught by Wei). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley by replacing the higher voltage TVS diode of Bentley with multiple low voltage devices as taught by Wei, and by optimizing the dopant profiles accordingly of the first surface region and second surface region as taught by Bentley to have the asymmetric TVS device, wherein the first breakdown voltage being at least 15 V and less than 20 V, and the second breakdown voltage being in a range of 30 V to 35 V in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level; and to limit the energy within a single junction to prevent excessive temperature, and to control the fold-back characteristics (Bentley, ¶0025-¶0028, ¶0040, ¶0046; Wei, ¶0023, ¶0027-¶0029). 
Regarding Claim 2, Bentley in view of Wei discloses the asymmetric TVS device of claim 1. Further, Bentley discloses the asymmetric TVS device, wherein the inner region (102) having an N-type polarity (Bentley, Fig. 1A, ¶0028).
Regarding Claim 5, Bentley in view of Wei discloses the asymmetric TVS device of claim 1. Further, Bentley discloses the asymmetric TVS device, wherein the first dopant concentration comprising a range of 3E20/cm3 to 3E15/cm3 (e.g., corresponding to Fig. 3A for the 25V/430V asymmetric device with breakdown voltage of 430 V on the top side of the substrate) that includes a dopant concentration comprising 8E19/cm3, and the second dopant concentration comprising a range of 3E20/cm3 to 5E16/cm3 (e.g., corresponding to Fig. 3C for the 25V/430V asymmetric device with breakdown voltage of 25 V on the bottom side of the substrate) that includes 2E19/cm3.
Regarding Claim 6, Bentley in view of Wei discloses the asymmetric TVS device of claim 3. Further, Bentley does not specifically disclose the asymmetric TVS device, wherein the first surface region comprising a first surface area, the second surface region comprising a second surface area, the same as the first surface area. However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling the thicknesses (Bentley, Figs. 1A-1B, ¶0029, ¶0040) or dopant profiles of the first and second surface regions (104 and 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley/Wei by controlling the dopant profiles of the first and second surface regions as taught by Bentley, while having the same dimensions of the first and second surface regions to have the asymmetric TVS device, wherein the first surface region comprising a first surface area, the second surface region comprising a second surface area, the same as the first surface area in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level (Bentley, ¶0025-¶0029, ¶0040, ¶0046). 
With respect to Claim 17, Bentley discloses an asymmetric transient voltage suppression (TVS) device (e.g., an asymmetric TVS device) (Bentley, Figs. 1A-1B, 3A-3C, ¶0002, ¶0028-¶0035, ¶0040-¶0046), comprising:
       a semiconductor substrate (e.g., 112) (Bentley, Fig. 1A, ¶0028), the semiconductor substrate (112) comprising an inner region (e.g., the body region 102), the inner region (102) having a first polarity (e.g., N-type);
       a first surface region (e.g., P+ -type region 104) (Bentley, Fig. 1A, ¶0029), disposed on a first surface (e.g., a top surface 120) of the semiconductor substrate (112), the first surface region (104) comprising a second polarity (e.g., P-type); and
       a second surface region (e.g., P+ -type region 106) (Bentley, Fig. 1A, ¶0029), comprising the second polarity, and disposed on a second surface (e.g., a bottom surface 122) of the semiconductor substrate (112), opposite the first surface,
       wherein the first surface region (e.g., 104) (Bentley, Fig. 1A, ¶0040) and the inner region (102) define a first TVS diode (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions, such as 25V/430V asymmetric device) having a first polarity, and a first breakdown voltage (e.g., 25 V) (Bentley, Figs. 1A, 3C, ¶0040, ¶0045, ¶0046), and
       wherein the second surface region (e.g., 106) and the inner region (102) define a second TVS diode (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions, such as 25V/430V asymmetric device) (Bentley, Figs. 1A, 3A, ¶0040, ¶0042, ¶0046) having a second polarity, and a second breakdown voltage (e.g., 430V), greater than the first breakdown voltage.
Further, Bentley does not specifically disclose that the first breakdown voltage being at least 15 V and less than 20 V, and the second breakdown voltage being in a range of 30 V to 35 V.
However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling dopant profiles of the first and second surface regions (104 and 106) to have different dopant concentrations at P/N junction (124) and P/N junction (126).
Further, Wei teaches forming an asymmetric TVS device (Wei, Fig. 7, ¶0023, ¶0027-¶0029, ¶0031-¶0037) comprising the first doped surface region (e.g., 502) having a fist doping type that is disposed at the top surface of the wafer, the second doped surface region (e.g., 508) having the first doping type that is disposed at the bottom surface of the wafer, and a body region (e.g., 510/520/530) having a second doping type, wherein the avalanche voltage in each direction is controlled by the doping concentrations to have the breakdown voltages to be different for positive and negative polarities of applied voltages (Wei, Fig. 7, ¶0023). Also, Wei teaches that it is advantageous (Wei, Fig. 7, ¶0027) to form cascading multiple low voltage devices instead of a single high voltage TVS device to limit the energy within a single junction to prevent excessive temperature, and because of better control of the fold-back characteristics found to be optimal in the range of 25-35 V (Wei, Fig. 7, ¶0027-¶0029).
Thus, a person of ordinary skill in the art would recognize that by replacing the higher voltage TVS diode of Bentley with multiple low voltage devices of Wei in a range between 25 V and 35 V, the resulting asymmetric TVS device of Bentley/Wei would have a lower voltage TVS diode with lower breakdown voltages (e.g., in a range of 20 V to 25 V, as taught by Bentley) on one surface of the semiconductor substrate and a higher voltage TVS diode with higher breakdown voltages (e.g., in a range of 25 to 35 V, as taught by Wei) on an opposite surface of the semiconductor substrate.
The claimed range (e.g., at least 15 V and less than 20 V) of the first breakdown voltage overlaps the range of Bentley (e.g., in a range of 20 V to 25 V, as taught by Bentley), and the claimed range (e.g., in a range of 30 V to 35 V) of the second breakdown voltage overlaps (or lie inside) the range of Wei (e.g., a range between 25 V and 35 V, as taught by Wei). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley by replacing the higher voltage TVS diode of Bentley with multiple low voltage devices as taught by Wei, and by optimizing the dopant profiles of the first surface region and second surface region as taught by Bentley to have the asymmetric TVS device, wherein the first breakdown voltage being at least 15 V and less than 20 V, and the second breakdown voltage being in a range of 30 V to 35 V in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level; and to limit the energy within a single junction to prevent excessive temperature, and to control the fold-back characteristics (Bentley, ¶0025-¶0028, ¶0040, ¶0046; Wei, ¶0023, ¶0027-¶0029). 
Regarding Claim 18, Bentley in view of Wei discloses the asymmetric TVS device of claim 17. Further, Bentley discloses the asymmetric TVS device, comprising a mesa structure (Bentley, Fig. 1B, ¶0037, ¶0040).
Regarding Claim 19, Bentley in view of Wei discloses the asymmetric TVS device of claim 17. Further, Bentley discloses the asymmetric TVS device, comprising a planar structure (Bentley, Fig. 1A, ¶0028-¶0035, ¶0040).
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that “Regarding the combination of Bentley and Wei, the
Office asserts that “The claimed range of the first breakdown voltage overlaps the range of Bentley, and the claimed range of the second breakdown voltage overlaps the range of Wei. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
obviousness exists (M.P.E.P. §2144.05).” However, contrary to the above assertion, the claimed range of the first breakdown voltage of amended claim 1 and amended claim 17 does not overlap the range of Bentley” (page 11 of Applicant’s Remarks), Examiner notes that Bentley discloses an asymmetric TVS device having a lower voltage diode with lower breakdown voltages in a range of 20 V to 25 V and a high voltage diode with high breakdown voltages in a range of 250 V to 430 V. In the combination Bentley/Wei, the high voltage diode of Bentley is replaced with multiple lower voltage devices of Wei with breakdown voltages in a range between 25 V and 35 V. The resulting asymmetric TVS device of Bentley/Wei would have a lower voltage TVS diode with lower breakdown voltages (e.g., in a range of 20 V to 25 V, as taught by Bentley) on one surface of the semiconductor substrate and a higher voltage TVS diode with higher breakdown voltages (e.g., in a range of 25 to 35 V, as taught by Wei) on an opposite surface of the semiconductor substrate.
The claimed range (e.g., at least 15 V and less than 20 V) of the first breakdown voltage overlaps the range of Bentley (e.g., in a range of 20 V to 25 V, as taught by Bentley), and the claimed range (e.g., in a range of 30 V to 35 V) of the second breakdown voltage overlaps (or lie inside) the range of Wei (e.g., a range between 25 V and 35 V, as taught by Wei). Thus, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" the ranges of the first breakdown voltage and the second breakdown voltage disclosed by Bentley and Wei.
Therefore, the above Applicant’s arguments are not persuasive, and the rejection of claim 1 and claim 17 under 35 USC over Bentley in view of Wei is maintained.
Regarding dependent claims 2, 5-6, 18, and 19 which depend on the independent Claim 1 and 17, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891